DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-8-22 has been entered.
Applicant’s amendment filed on 3-8-22 has been entered.  Claims 394 and 406 have been amended.  Claims 401, 403-404, 413, 415-416, 418-430, 432-441, 443-452, 454-463 and 465-469 have been canceled.  Claims 394-400, 402, 405-412, 414, 417, 431, 442, 453 and 464 are pending.
Claims 394-398, 406-410, 431, 442, 453 and 464 and species SEQ ID No. 339 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-8-22 was filed after the mailing date of the Final Office Action on 9-8-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 394, 396-398, 406, 408-410, 431, 442, 453 and 464 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al., 2013 (WO 2013/126794 A1, IDS) in view of Porteus et al., 2018 (US 20180273609, effective filing date, 11-4-15) as evidenced by CRISPR Therapeutics AG, 2018 (US/15762700 (US 20180273609, effective filing date, 11-4-15), SEQ ID No. 11382, computer printout, pages 1-2). 
Claims 394, 396-398, 431 and 453 are directed to a cell modified by a genome editing system comprising (a) an RNA-guided nuclease and (b) a gRNA comprising a targeting domain complementary to a target domain consisting of 20-26 nucleotides and located within a region selected from the group consisting of a HBG1 gene, HGB2 gene, and HBG1 and HBG2 gene regulatory region, the targeting domain consisting of 20-26 nucleotide comprising a nucleotide sequence of SEQ ID No. 339.  Claim 396 specifies the RNA-guided nuclease is a Cas9 molecule.  Claim 397 specifies the Cas9 molecule is a S. pyogenes Cas9 molecule.  Claim 398 specifies the gRNA is a modular gRNA comprising more than one RNA molecule or a unimolecular gRNA comprising one RNA molecule.  Claim 431 specifies the targeting domain consists of 20-23 nucleotides and comprises the nucleotide sequence of SEQ ID No. 339.  Claim 453 specifies the targeting domain consists of 20 or 21 nucleotides and comprises the nucleotide sequence of SEQ ID No. 339.
Claims 406, 408-410, 442 and 464 are directed to a genome editing system comprising (a) an RNA-guided nuclease and (b) a gRNA comprising a targeting domain complementary to a target domain consisting of 20-26 nucleotides and located within a region selected from the group consisting of a HBG1 gene, HGB2 gene, and HBG1 and HBG2 gene regulatory region, the targeting domain consisting of 20-26 nucleotides comprising a nucleotide sequence of SEQ ID No. 339.  Claim 408 specifies the RNA-guided nuclease is a Cas9 molecule.  Claim 409 specifies the Cas9 molecule is a S. pyogenes Cas9 molecule.  Claim 410 specifies the gRNA is a modular gRNA comprising more than one RNA molecule or a unimolecular gRNA comprising one RNA molecule.  Claim 442 specifies the targeting domain consists of 20-23 nucleotides and comprises the nucleotide sequence of SEQ ID No. 339.  Claim 464 specifies the targeting domain consists of 20 or 21 nucleotides and comprises the nucleotide sequence of SEQ ID No. 339.
Regarding claims 394, 396-398, 406, 408-410, 431, 442, 453 and 464, Bender teaches CRISPR system provides a powerful tool for genome editing in mammalian cells and said CRISPR system can be used to mutate one or more -globin gene promoter(s) to achieve increased expression of a -globin gene (e.g. Example 7, [00173], claim 73). The Cas9 protein generates a double stranded break at a specific site determined by an RNA-guided sequence.  All gRNAs contain the same scaffold sequence that binds Cas9, as well as a variable targeting sequence that provides Cas9-RNA complex cleavage specificity.  Co-expression of the Cas protein and a gRNA results in cleavage at a sequence-specific location within the human genome and the cleavage site is defined by the gRNA sequence (e.g. [00174]).  Table 8 shows some exemplary Cas9 gRNA sequences (e.g. p. 49).  Table 5 shows a region from -100 bp to -210 bp upstream of globin genes, which is identical for both A- and G-globin genes containing many non-deletion HPFH mutations.  Gene editing resulted in these mutations leads to activation of a gamma gene and increased HbF (fetal hemoglobin) (e.g. [00165], Table 5, p 44-45).  Bender cites reference Jinek et al., 2012, which describes the used Cas9 protein is derived from pathogen Streptococcus pyogenes (For claims 397 and 409).  Since gRNA binds to the target genomic site and initiate cleavage from Cas9 protein, gRNA is considered a modular gRNA.  Further gRNA is a single molecule, therefore, gRNA is considered unimolecular (For claims 398 and 410).
Bender does not specifically teach the gRNA comprises a targeting domain consisting of 20-26 nucleotides comprising a nucleotide sequence of SEQ ID No. 339.
Porteus teaches a method for producing progenitor cells that are genetically modified via genome editing to increase the production of fetal hemoglobin (HbF) and modified progenitor cells producing increased levels of HbF (e.g. Abstract).  Porteus teaches SEQ ID Nos. 1-56,961 is a list of gRNA 20bp spacer sequence, associated with PAM (NRG), for targeting the globin locus with w S. pyogenes Cas9 endonuclease (e.g. [0061]).  “Regions of the globin locus were scanned for target sites.  Each area was scanned for a photospacer adjacent motif (PAM) having the sequence NRG.  gRNA 20 bp spacer sequence corresponding to the PAM were identified, as shown in SEQ ID Nos. 1-56,961 of the sequence listing” (e.g. [0398]).  A method of increasing the level of HbF in a human cell by genome editing using DNA endonuclease to effect a DSB positioned at one or more loci within the beta-globin region.  In one type of method exemplifying this aspect, at least one DSB is positioned within the gamma-globin regulatory region of human chromosome 11 (e.g. [0026]).  CRISPR Therapeutics AG shows the nucleotide sequence of SEQ ID No. 11382 of Porteus (US 20180273609) is 100% identical to the sequence of SEQ ID No. 339 of the present application.  The SEQ ID No. 11382 of Porteus is a DNA sequence, however, when the T is changed to U (for RNA molecule), the sequence of SEQ ID No. 11382 is 100% identical to the sequence of SEQ ID N., 339 of the present application.  Further the 20 base gRNA corresponding to SEQ ID No. 11382 would be complementary to a target domain consisting of 20-26 nucleotides within the HBG1 gene, HGB2 gene or both HGB1 and HBG2 regulatory region. 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to design a gRNA comprising the targeting domain consisting of 20-26 nucleotides comprising a nucleotide sequence of SEQ ID No. 339 for genome editing because Bender teaches using CRISPR system comprising Cas9 and gRNA to mutate one or more -globin gene promoter(s) to achieve increased expression of a -globin gene and Porteus teaches genome editing within the gamma-globin regulatory region of human chromosome 11 and a nucleotide sequence corresponding to a gRNA (20 bases) that is exactly 100% identical to the sequence of SEQ ID No. 339.  Both Bender and Porteus teaches gamma globin gene promoter fragment can be used for altering the globin gene expression in a cell.  Since Bender teaches using Cas9 and gRNA to mutate one or more -globin gene promoter(s) to achieve increased expression of a -globin gene and Porteus teaches a nucleotide sequence corresponding to a gRNA (20 bases) that is exactly 100% identical to the sequence of SEQ ID No. 339, it would be obvious for one of ordinary skill in the art to design a gRNA comprising the targeting domain consisting of 20-26 nucleotides comprising a sequence of SEQ ID NO. 339 and use the gRNA taught by Porteus so as to target the one or more -globin gene promoter region to achieve genome editing in a cell with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use CRISPR system to mutate one or more -globin gene promoter(s) to achieve increased expression of a -globin gene as taught by Bender with reasonable expectation of success.

Claims 394, 395, 406 and 407 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al., 2013 (WO 2013/126794 A1, IDS) in view of Porteus et al., 2018 (US 20180273609, effective filing date, 11-4-15) as evidenced by CRISPR Therapeutics AG, 2018 (US/15762700 (US 20180273609, effective filing date, 11-4-15), SEQ ID No. 11382, computer printout, pages 1-2) as applied to claims 394, 396-398, 406, 408-410, 431, 442, 453 and 464 above, and further in view of Kennedy et al., 2017 (US 20170058298 A1, effective filing date, 8-31-15).
Claims 394-395 are directed to a cell modified by a genome editing system comprising (a) an RNA-guided nuclease and (b) a gRNA comprising a targeting domain complementary to a target domain consisting of 20-26 nucleotides and located within a region selected from the group consisting of a HBG1 gene, HGB2 gene, and HBG1 and HBG2 gene regulatory region, the targeting domain consisting of 20-26 nucleotide comprising a nucleotide sequence of SEQ ID No. 339.  Claim 395 specifies the gRNA comprises one or more modification selected from the group consisting of a 2’-acetylation, 2’-methylation and a phosphorothioate modification.
Claims 406-407 are directed to a genome editing system comprising (a) an RNA-guided nuclease and (b) a gRNA comprising a targeting domain complementary to a target domain consisting of 20-26 nucleotides and located within a region selected from the group consisting of a HBG1 gene, HGB2 gene, and HBG1 and HBG2 gene regulatory region, the targeting domain consisting of 20-26 nucleotides comprising a nucleotide sequence of SEQ ID No. 339.  Claim 407 specifies the gRNA comprises one or more modification selected from the group consisting of a 2’-acetylation, 2’-methylation and a phosphorothioate modification.
Bender teaches CRISPR system provides a powerful tool for genome editing in mammalian cells and said CRISPR system can be used to mutate one or more -globin gene promoter(s) to achieve increased expression of a -globin gene (e.g. Example 7, [00173], claim 73). The Cas9 protein generates a double stranded break at a specific site determined by an RNA-guided sequence.  All gRNAs contain the same scaffold sequence that binds Cas9, as well as a variable targeting sequence that provides Cas9-RNA complex cleavage specificity.  Co-expression of the Cas protein and a gRNA results in cleavage at a sequence-specific location within the human genome and the cleavage site is defined by the gRNA sequence (e.g. [00174]).  Table 8 shows some exemplary Cas9 gRNA sequences (e.g. p. 49).  Table 5 shows a region from -100 bp to -210 bp upstream of globin genes, which is identical for both A- and G-globin genes containing many non-deletion HPFH mutations.  Gene editing resulted in these mutations leads to activation of a gamma gene and increased HbF (fetal hemoglobin) (e.g. [00165], Table 5, p 44-45).  Bender cites reference Jinek et al., 2012, which describes the used Cas9 protein is derived from pathogen Streptococcus pyogenes (For claims 397 and 409).  Since gRNA binds to the target genomic site and initiate cleavage from Cas9 protein, gRNA is considered a modular gRNA.  Further gRNA is a single molecule, therefore, gRNA is considered unimolecular (For claims 398 and 410).
Porteus teaches a method for producing progenitor cells that are genetically modified via genome editing to increase the production of fetal hemoglobin (HbF) and modified progenitor cells producing increased levels of HbF (e.g. Abstract).  Porteus teaches SEQ ID Nos. 1-56,961 is a list of gRNA 20bp spacer sequence, associated with PAM (NRG), for targeting the globin locus with w S. pyogenes Cas9 endonuclease (e.g. [0061]).  “Regions of the globin locus were scanned for target sites.  Each area was scanned for a photospacer adjacent motif (PAM) having the sequence NRG.  gRNA 20 bp spacer sequence corresponding to the PAM were identified, as shown in SEQ ID Nos. 1-56,961 of the sequence listing” (e.g. [0398]).  A method of increasing the level of HbF in a human cell by genome editing using DNA endonuclease to effect a DSB positioned at one or more loci within the beta-globin region.  In one type of method exemplifying this aspect, at least one DSB is positioned within the gamma-globin regulatory region of human chromosome 11 (e.g. [0026]).  CRISPR Therapeutics AG shows the nucleotide sequence of SEQ ID No. 11382 of Porteus (US 20180273609) is 100% identical to the sequence of SEQ ID No. 339 of the present application.  The SEQ ID No. 11382 of Porteus is a DNA sequence, however, when the T is changed to U (for RNA molecule), the sequence of SEQ ID No. 11382 is 100% identical to the sequence of SEQ ID N., 339 of the present application.  Further the 20 base gRNA corresponding to SEQ ID No. 11382 would be complementary to a target domain consisting of 20-26 nucleotides within the HBG1 gene, HGB2 gene or both HGB1 and HBG2 regulatory region. 
Bender and Porteus do not specifically teach the gRNA comprises one or more modification selected from the group consisting of a 2’-acetylation, 2’-methylation and a phosphorothioate modification.
Kennedy teaches gRNAs comprising adaptor segments having one or more modifications, which are resistant to degradation by RNaseH, and their use in homologous recombination by CRISPR/Cas systems (e.g. Abstract).  A synthetic gRNA comprising a crRNA, a tracrRNA, and a first adaptor segment, a second adaptor segment or a splint segment (e.g. [0145]-[0148]), wherein the adaptor sequence comprises one or more stability-enhancing modifications (e.g. [0149]).  The stability-enhancing modification comprises a 2’-O-methyl moiety, a phosphorothioate internucleoitde linkage, or a 2’-O-methyl, 3’-phosphorothioate nucleotide (e.g. [0158]-[0160]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to design a gRNA comprising one or more modification selected from the group consisting of a 2’-acetylation, 2’-methylation and a phosphorothioate modification because both Bender and Kennedy teach using CRISPR/Cas9/gRNA system for genome editing and Kennedy teaches stability-enhancing modification of gRNA and said modification comprises a 2’-O-methyl moiety, a phosphorothioate internucleoitde linkage, or a 2’-O-methyl, 3’-phosphorothioate nucleotide.  It would be obvious for one of ordinary skill in the art to modify the gRNA taught by Bender by using modification comprising a 2’-O-methyl moiety, a phosphorothioate internucleoitde linkage, or a 2’-O-methyl, 3’-phosphorothioate nucleotide taught by Kennedy in order to enhance stability of the gRNA and to resist degradation by RNaseH with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use CRISPR system to mutate one or more -globin gene promoter(s) to achieve increased expression of a -globin gene as taught by Bender or to prepare gRNAs comprising adaptor segments having one or more modifications, which are resistant to degradation by RNaseH, and their use in homologous recombination by CRISPR/Cas systems as taught by Kennedy with reasonable expectation of success.

Claims 394, 396, 398, 406, 408, 410, 431, 442, 453 and 464 are rejected under 35 U.S.C. 103 as being unpatentable over Traxler et al., 2015 (Blood, 126(23): 640, IDS) in view of Porteus et al., 2018 (US 20180273609, effective filing date, 11-4-15) as evidenced by CRISPR Therapeutics AG, 2018 (US/15762700 (US 20180273609, effective filing date, 11-4-15), SEQ ID No. 11382, computer printout, pages 1-2). 
Claims 394, 396, 398, 431 and 453 are directed to a cell modified by a genome editing system comprising (a) an RNA-guided nuclease and (b) a gRNA comprising a targeting domain complementary to a target domain consisting of 20-26 nucleotides and located within a region selected from the group consisting of a HBG1 gene, HGB2 gene, and HBG1 and HBG2 gene regulatory region, the targeting domain consisting of 20-26 nucleotide comprising a nucleotide sequence of SEQ ID No. 339.  Claim 396 specifies the RNA-guided nuclease is a Cas9 molecule.  Claim 398 specifies the gRNA is a modular gRNA comprising more than one RNA molecule or a unimolecular gRNA comprising one RNA molecule.  Claim 431 specifies the targeting domain consists of 20-23 nucleotides and comprises the nucleotide sequence of SEQ ID No. 339.  Claim 453 specifies the targeting domain consists of 20 or 21 nucleotides and comprises the nucleotide sequence of SEQ ID No. 339.
Claims 406, 408, 410, 442 and 464 are directed to a genome editing system comprising (a) an RNA-guided nuclease and (b) a gRNA comprising a targeting domain complementary to a target domain consisting of 20-26 nucleotides and located within a region selected from the group consisting of a HBG1 gene, HGB2 gene, and HBG1 and HBG2 gene regulatory region, the targeting domain consisting of 20-26 nucleotides comprising a nucleotide sequence of SEQ ID No. 339.  Claim 408 specifies the RNA-guided nuclease is a Cas9 molecule.  Claim 410 specifies the gRNA is a modular gRNA comprising more than one RNA molecule or a unimolecular gRNA comprising one RNA molecule.  Claim 442 specifies the targeting domain consists of 20-23 nucleotides and comprises the nucleotide sequence of SEQ ID No. 339.  Claim 464 specifies the targeting domain consists of 20 or 21 nucleotides and comprises the nucleotide sequence of SEQ ID No. 339.
Regarding claims 394, 396, 398, 406, 408, 410, 431, 442, 453 and 464, Traxler teaches genome editing via the use of CRISPR/Cas9 system to induce a naturally occurring 13-nucleotide (-102 to -114) deletional HPFH (hereditary persistence of fetal hemoglobin) mutation in the -globin (HBG1) gene promoter in the peripheral blood CD34+ cells from healthy donors.  “Genomic DNA analysis revealed that one gRNA targeted 50% of HBG1 alleles, and cells that received two overlapping gRNAs demonstrated 80% mutation frequency”.  Cas9 is a RNA-guided nuclease.  Since gRNA binds to the target genomic site and initiate cleavage from Cas9 protein, gRNA is considered a modular gRNA.  Further gRNA is a single molecule, therefore, gRNA is considered unimolecular (For claims 398 and 410).
Traxler does not specifically teach the gRNA comprises a targeting domain consisting of 20-26 nucleotides comprising a nucleotide sequence of SEQ ID No. 339.
Porteus teaches a method for producing progenitor cells that are genetically modified via genome editing to increase the production of fetal hemoglobin (HbF) and modified progenitor cells producing increased levels of HbF (e.g. Abstract).  Porteus teaches SEQ ID Nos. 1-56,961 is a list of gRNA 20bp spacer sequence, associated with PAM (NRG), for targeting the globin locus with w S. pyogenes Cas9 endonuclease (e.g. [0061]).  “Regions of the globin locus were scanned for target sites.  Each area was scanned for a photospacer adjacent motif (PAM) having the sequence NRG.  gRNA 20 bp spacer sequence corresponding to the PAM were identified, as shown in SEQ ID Nos. 1-56,961 of the sequence listing” (e.g. [0398]).  A method of increasing the level of HbF in a human cell by genome editing using DNA endonuclease to effect a DSB positioned at one or more loci within the beta-globin region.  In one type of method exemplifying this aspect, at least one DSB is positioned within the gamma-globin regulatory region of human chromosome 11 (e.g. [0026]).  CRISPR Therapeutics AG shows the nucleotide sequence of SEQ ID No. 11382 of Porteus (US 20180273609) is 100% identical to the sequence of SEQ ID No. 339 of the present application.  The SEQ ID No. 11382 of Porteus is a DNA sequence, however, when the T is changed to U (for RNA molecule), the sequence of SEQ ID No. 11382 is 100% identical to the sequence of SEQ ID N., 339 of the present application.  Further the 20 base gRNA corresponding to SEQ ID No. 11382 would be complementary to a target domain consisting of 20-26 nucleotides within the HBG1 gene, HGB2 gene or both HGB1 and HBG2 regulatory region. 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to design a gRNA comprising the targeting domain consisting of 20-26 nucleotides comprising a nucleotide sequence of SEQ ID No. 339 for genome editing because Traxler teaches the use of CRISPR/Cas9 system to induce a naturally occurring 13-nucleotide (-102 to -114) deletional HPFH (hereditary persistence of fetal hemoglobin) mutation in the -globin (HBG1) gene promoter in the peripheral blood CD34+ cells and Porteus teaches genome editing within the gamma-globin regulatory region of human chromosome 11 and a nucleotide sequence corresponding to a gRNA (20 bases) that is exactly 100% identical to the sequence of SEQ ID No. 339.  Both Traxler and Cost teaches alteration of gamma globin gene promoter fragment in a cell.  Since Traxler teaches using Cas9 and gRNA to mutate -globin gene promoter(s) to alter expression of a -globin gene and Porteus teaches a nucleotide sequence corresponding to a gRNA (20 bases) that is exactly 100% identical to the sequence of SEQ ID No. 339, it would be obvious for one of ordinary skill in the art to design a gRNA comprising the targeting domain consisting of 20-26 nucleotides comprising a sequence of SEQ ID NO. 339 and use the gRNA taught by Porteus so as to target the one or more -globin gene promoter region to achieve genome editing in a cell with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to perform genome editing via the use of CRISPR/Cas9 system to induce a deletional HPFH (hereditary persistence of fetal hemoglobin) mutation in the -globin (HBG1) gene promoter in the peripheral blood CD34+ cells as taught by Traxler with reasonable expectation of success.

Claims 394, 395, 406 and 407 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traxler et al., 2015 (Blood, 126(23): 640, IDS) in view of Porteus et al., 2018 (US 20180273609, effective filing date, 11-4-15) as evidenced by CRISPR Therapeutics AG, 2018 (US/15762700 (US 20180273609, effective filing date, 11-4-15), SEQ ID No. 11382, computer printout, pages 1-2) as applied to claims 394, 396, 398, 406, 408, 410, 431, 442, 453 and 464 above, and further in view of Kennedy et al., 2017 (US 20170058298 A1, effective filing date, 8-31-15).
Claims 394-395 are directed to a cell modified by a genome editing system comprising (a) an RNA-guided nuclease and (b) a gRNA comprising a targeting domain complementary to a target domain consisting of 20-26 nucleotides and located within a region selected from the group consisting of a HBG1 gene, HGB2 gene, and HBG1 and HBG2 gene regulatory region, the targeting domain consisting of 20-26 nucleotide comprising a nucleotide sequence of SEQ ID No. 339.  Claim 395 specifies the gRNA comprises one or more modification selected from the group consisting of a 2’-acetylation, 2’-methylation and a phosphorothioate modification.
Claims 406-407 are directed to a genome editing system comprising (a) an RNA-guided nuclease and (b) a gRNA comprising a targeting domain complementary to a target domain consisting of 20-26 nucleotides and located within a region selected from the group consisting of a HBG1 gene, HGB2 gene, and HBG1 and HBG2 gene regulatory region, the targeting domain consisting of 20-26 nucleotides comprising a nucleotide sequence of SEQ ID No. 339.  Claim 407 specifies the gRNA comprises one or more modification selected from the group consisting of a 2’-acetylation, 2’-methylation and a phosphorothioate modification.
Traxler teaches genome editing via the use of CRISPR/Cas9 system to induce a naturally occurring 13-nucleotide (-102 to -114) deletional HPFH (hereditary persistence of fetal hemoglobin) mutation in the -globin (HBG1) gene promoter in the peripheral blood CD34+ cells from healthy donors.  “Genomic DNA analysis revealed that one gRNA targeted 50% of HBG1 alleles, and cells that received two overlapping gRNAs demonstrated 80% mutation frequency”.  Cas9 is a RNA-guided nuclease.  Since gRNA binds to the target genomic site and initiate cleavage from Cas9 protein, gRNA is considered a modular gRNA.  Further gRNA is a single molecule, therefore, gRNA is considered unimolecular (For claims 398 and 410).
Porteus teaches a method for producing progenitor cells that are genetically modified via genome editing to increase the production of fetal hemoglobin (HbF) and modified progenitor cells producing increased levels of HbF (e.g. Abstract).  Porteus teaches SEQ ID Nos. 1-56,961 is a list of gRNA 20bp spacer sequence, associated with PAM (NRG), for targeting the globin locus with w S. pyogenes Cas9 endonuclease (e.g. [0061]).  “Regions of the globin locus were scanned for target sites.  Each area was scanned for a photospacer adjacent motif (PAM) having the sequence NRG.  gRNA 20 bp spacer sequence corresponding to the PAM were identified, as shown in SEQ ID Nos. 1-56,961 of the sequence listing” (e.g. [0398]).  A method of increasing the level of HbF in a human cell by genome editing using DNA endonuclease to effect a DSB positioned at one or more loci within the beta-globin region.  In one type of method exemplifying this aspect, at least one DSB is positioned within the gamma-globin regulatory region of human chromosome 11 (e.g. [0026]).  CRISPR Therapeutics AG shows the nucleotide sequence of SEQ ID No. 11382 of Porteus (US 20180273609) is 100% identical to the sequence of SEQ ID No. 339 of the present application.  The SEQ ID No. 11382 of Porteus is a DNA sequence, however, when the T is changed to U (for RNA molecule), the sequence of SEQ ID No. 11382 is 100% identical to the sequence of SEQ ID N., 339 of the present application.  Further the 20 base gRNA corresponding to SEQ ID No. 11382 would be complementary to a target domain consisting of 20-26 nucleotides within the HBG1 gene, HGB2 gene or both HGB1 and HBG2 regulatory region. 
Traxler and Porteus do not specifically teach the gRNA comprises one or more modification selected from the group consisting of a 2’-acetylation, 2’-methylation or a phosphorothioate modification.
Kennedy teaches gRNAs comprising adaptor segments having one or more modifications, which are resistant to degradation by RNaseH, and their use in homologous recombination by CRISPR/Cas systems (e.g. Abstract).  A synthetic gRNA comprising a crRNA, a tracrRNA, and a first adaptor segment, a second adaptor segment or a splint segment (e.g. [0145]-[0148]), wherein the adaptor sequence comprises one or more stability-enhancing modifications (e.g. [0149]).  The stability-enhancing modification comprises a 2’-O-methyl moiety, a phosphorothioate internucleoitde linkage, or a 2’-O-methyl, 3’-phosphorothioate nucleotide (e.g. [0158]-[0160]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to design a gRNA comprising one or more modification selected from the group consisting of a 2’-acetylation, 2’-methylation or a phosphorothioate modification because both Traxler and Kennedy teach using CRISPR/Cas9/gRNA system for genome editing and Kennedy teaches stability-enhancing modification of gRNA and said modification comprises a 2’-O-methyl moiety, a phosphorothioate internucleoitde linkage, or a 2’-O-methyl, 3’-phosphorothioate nucleotide.  It would be obvious for one of ordinary skill in the art to modify the gRNA taught by Traxler by using modification comprising a 2’-O-methyl moiety, a phosphorothioate internucleoitde linkage, or a 2’-O-methyl, 3’-phosphorothioate nucleotide taught by Kennedy in order to enhance stability of the gRNA and to resist degradation by RNaseH with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to perform genome editing via the use of CRISPR/Cas9 system to induce a deletional HPFH (hereditary persistence of fetal hemoglobin) mutation in the -globin (HBG1) gene promoter in the peripheral blood CD34+ cells as taught by Traxler or to prepare gRNAs comprising adaptor segments having one or more modifications, which are resistant to degradation by RNaseH, and their use in homologous recombination by CRISPR/Cas systems as taught by Kennedy with reasonable expectation of success.

Response to arguments:
Applicant argues that claims 394 and 406 have been amended to recite both the gRNA targeting domain and the target domain of the HBG1 gene, HBG2 gene and HBG1 and HBG2 gene regulatory region are limited to between 20-26 nucleotides and the gRNA targeting domain is limited to 20-26 nucleotides comprising SEQ ID No. 339.  Cost does not cure the deficiency of Bender.  Cost teaches that the BBD49192 DNA sequence is apportion of the human gamma globin gene.  Cost does not teach that BBD49192 is a gRNA sequence or any component of a gRNA sequence.  A skilled artisan would not be motivated to use the 51 nucleotide BBD49192 gene fragment to design the claimed gRNA targeting domain and target domain having a limited length (20-26 nt) and a limited sequence (20-26 nt comprising SEQ ID No. 339) to achieve of the claimed modified cell or genome editing system or to combine with the teachings of Bender with a reasonable expectation of success (remarks, p. 6-9).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection and the following reasons.
Reference Cost is no longer used for the 103 rejection.  Bender teaches using CRISPR system comprising Cas9 and gRNA to mutate one or more -globin gene promoter(s) to achieve increased expression of a -globin gene and Porteus teaches genome editing within the gamma-globin regulatory region of human chromosome 11 and a nucleotide sequence corresponding to a gRNA (20 bases) that is exactly 100% identical to the sequence of SEQ ID No. 339.  Both Bender and Porteus teaches gamma globin gene promoter fragment can be used for altering the globin gene expression in a cell.  Since Bender teaches using Cas9 and gRNA to mutate one or more -globin gene promoter(s) to achieve increased expression of a -globin gene and Porteus teaches a nucleotide sequence corresponding to a gRNA (20 bases) that is exactly 100% identical to the sequence of SEQ ID No. 339, it would be obvious for one of ordinary skill in the art to design a gRNA comprising the targeting domain consisting of 20-26 nucleotides comprising a sequence of SEQ ID NO. 339 and use the gRNA taught by Porteus so as to target the one or more -globin gene promoter region to achieve genome editing in a cell with reasonable expectation of success.

Applicant argues that Kennedy does not relate to CRISPR editing of the HBG1 and/or HBG2 genes, much less to the claimed gRNA comprising a targeting domain complementary to a target domain consisting of 20-26 nucleotides and the targeting domain consisting of 20-26 nucleotides comprising a nucleotide sequence of SEQ ID No. 339.  Kennedy does not cure the deficiency of Bender and Cost.  A skilled artisan would not have been motivated to had a reasonable expectation of success in achieving the cell or genome editing system of claims 394 and 406, respectively, in view of Bender and Cost, or Kennedy, alone or in combination (Remarks, p. 9).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection, the reasons set forth above and the following reasons.
Both Bender and Kennedy teach using CRISPR/Cas9/gRNA system for genome editing and Kennedy teaches stability-enhancing modification of gRNA and said modification comprises a 2’-O-methyl moiety, a phosphorothioate internucleoitde linkage, or a 2’-O-methyl, 3’-phosphorothioate nucleotide.  It would be obvious for one of ordinary skill in the art to modify the gRNA taught by Bender by using modification comprising a 2’-O-methyl moiety, a phosphorothioate internucleoitde linkage, or a 2’-O-methyl, 3’-phosphorothioate nucleotide taught by Kennedy in order to enhance stability of the gRNA and to resist degradation by RNaseH with reasonable expectation of success.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632